—In action to recover the proceeds of a surety bond, the defendant Utica Mutual Insurance Company appeals, as limited by its brief, from (1) so much of an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated March 23, 1992, as denied its motion for summary judgment dismissing the seventh cause of action for recovery of the proceeds of the bond, and (2) so much of an order of the same court dated May 13, 1992, as denied its motion to disqualify the plaintiffs’ attorneys, and the plaintiffs appeal from (3) a judgment of the same court dated March 30, 1993, which, upon a jury verdict, dismissed the complaint insofar as it is asserted against the defendant Utica Mutual Insurance Company.
*665Ordered that the appeals from the orders are dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that Utica Mutual Insurance Company is awarded one bill of costs.
The appeals from the intermediate orders must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248).
Contrary to the plaintiffs’ contention, the verdict is not against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493). There is ample evidence in the record to support the jury’s determination that the surety bond upon which the plaintiffs seek recovery was rejected by them.
We have reviewed the parties’ remaining contentions and find that they do not warrant a contrary result. Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.